Bunn, J.
Action to recover damages to horses shipped by plaintiff over defendant’s lines from Appleton, Minnesota, to Buxton, North Dakota. There was a verdict for plaintiff in the sum of $175. A motion for judgment notwithstanding the verdict or for a new trial was denied and defendant appealed.
*260The assignments of error question the sufficiency of the evidence to sustain the verdict, and the amount of the damages.
There was the usual evidence of the fine condition of the horses when loaded for shipment, and of their injured condition when unloaded at destination. In addition the horses were held upon the car at the end of the transit without food or water two hours longer than is permitted by the Federal statute. Defendant concedes that this last fact alone makes a prima facie case of negligence. There was also some evidence, not very definite or persuasive, of unusual jolts and bumps en route. The evidence was such that the verdict of the jury, sustained by the trial court, necessarily concludes us. We are clearly not warranted in saying that the prima facie case made was rebutted by defendant, or in finding that the amount of damages fixed by the jury is in excess of what the evidence as to damage warranted.
Order affirmed.